 1   ADRIANOS FACCHETTI, ESQ. (S.B.N. 243213)
     LAW OFFICES OF ADRIANOS FACCHETTI, P.C.
 2   301 E. Colorado Blvd, Suite 520
 3   Pasadena, California 91101
     Telephone:    (626) 793-8607
 4   Facsimile:    (626) 793-7293
     Email:        adrianos@facchettilaw.com
 5
 6   Aaron Schur (S.B.N. 229566)
     James Daire (S.B.N. 239637)
 7   YELP INC.
     140 New Montgomery Street
 8   San Francisco, CA 94105
 9   Telephone:(415) 908-3801
     Facsimile: (415) 615-0809
10   Email: aschur@yelp.com
     Email:jdaire@yelp.com
11
12   Attorney for Subpoenaed Party
     YELP INC.
13
14                             UNITED STATES DISTRICT COURT
15                            NOTHERN DISTRICT OF CALIFORNIA
16                                   SAN FRANCISCO DIVISION
17
     DR. MUHAMMAD MIRZA and ALLIED               CASE NO. 21-mc-8077-TSH
18   MEDICAL AND DIAGNOSTIC
     SERVICES, LLC,                              SUBPOENAED PARTY YELP INC.’S
19                                               CERTIFICATION OF INTERESTED
              Subpoenaing Parties,               ENTITIES OR PERSONS
20
21   vs.

22
     YELP INC.,
23
24            Subpoenaed Party.
25
26
27
28



                YELP INC.’S CERTIFICATION OF INTERESTED PERSONS OR ENTITIES
 1          Pursuant to Federal Rule of Civil Procedure 7.1(a), Yelp Inc. (“Yelp”) through the
 2   undersigned certifies that it has no parent company and no public company owns more than 10%
 3
     of Yelp.
 4
            Pursuant to Civil Local Rule 3-15, the undersigned certifies that as of this date, other
 5
     than the named parties, there is no such interest to report.
 6
 7
 8
     DATED: April 22, 2021
 9                                          LAW OFFICES OF ADRIANOS FACCHETTI, P.C.
10
11                                          BY:
                                                    Adrianos Facchetti
12                                                  Attorney for YELP
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case No. 21-mc-8077-TSH                          -1-

                 YELP INC.’S CERTIFICATION OF INTERESTED PERSONS OR ENTITIES
